Citation Nr: 1139049	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  04-40 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for muscular dystrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to September 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which initially determined that new and material evidence was not received to reopen a previously denied claim for entitlement to service connection for muscular dystrophy.  Subsequently the RO reopened the claim and denied the matter on the merits. 

In November 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In a January 2007 decision, the Board determined that new and material evidence had been received and reopened the claim for service connection for muscular dystrophy, but remanded the matter, on the merits, for additional development.

After the RO completed the requested actions, the matter was returned to the Board for additional appellate consideration.  At that time, the Board determined that an independent expert medical opinion was necessary to resolve the claim.  Such was obtained in June 2011.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  A January 1988 Navy enlistment examination shows that the Veteran's feet, lower extremities, and neurologic systems were all evaluated as clinically normal, thereby raising a presumption of soundness; however, the evidence clearly and unmistakably shows that a neuromuscular disorder pre-existed service and clearly and unmistakably was not permanently made worse in- service.
CONCLUSION OF LAW

The criteria for service connection for muscular dystrophy are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, June 2004 and March 2007 letters provided notice to the Veteran of the evidence and information needed to substantiate his claim for service connection on appeal.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claim. 

A March 2006 letter provided the Veteran with information regarding disability ratings and effective dates.  After issuance of the above letters, and proving the Veteran and his representative additional opportunity to respond, the RO readjudicated each issue on appeal in a September 2009 SSOC.  In addition, the Board notes that the Veteran and his representative have been active participants in the claims process by submitting evidence and providing arguments, each using language that shows they are knowledgeable about the legal criteria and evidence needed to support the claim.  

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records, the reports of VA examinations, and a June 2011 independent medical opinion.  Also of record and considered in connection with the appeal is the transcript of the November 2006 Board hearing, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

The Veteran served on active duty from March 1989 to September 1990.  He asserts that when he had ankle surgery at the age of three that was the beginning of his muscular dystrophy.  He also contends, essentially, that in service his symptoms were not related to his Achilles tendons, but, instead, they were symptoms of his muscular dystrophy.  He furthers, that his muscular dystrophy was aggravated by his military service.

A January 1988 enlistment examination report reflects that the Veteran's feet, lower extremities, and neurologic systems were all evaluated as clinically normal.  At that time, the Veteran was disqualified from entry into service due to hearing loss.  In a contemporaneous self-report of medical history the Veteran responded in the affirmative to having cramps in the legs and foot trouble.  The examiner noted that the Veteran had leg cramps after prolonged running, no problems.  He fractured his right lower leg, had a cast with no complications.  He also reported having had surgery to lengthen his calcaneus (Achilles) tendons at age five.  

The Veteran's service treatment records reflect that he was seen for complaints in April 1989, one month after entry into service, with complaints that he was having difficulty in keeping up with the company while running.  The Veteran presented with a history of Achilles tendon surgery bilaterally.  The examiner noted that this condition existed prior to service.  In June 1989, the Veteran complained of posterior leg pain bilaterally with running.  He reported that he had pain with running since having surgery on his Achilles tendon at the age of five.  A Medical Board Report shows that the Veteran was status post Achilles tendon surgery, prior to enlistment, and that he had symptoms related to increased activity.  

Post-service medical records include an October 1993 VA examination report reflecting that the Veteran complained of not being able to run more than 50 yards.  The Veteran stated that his legs get tired and if he continues to run he starts to stumble and feels like he is going to fall.  The diagnosis was mild residual of bilateral Achilles tendon surgery

In an October 1994 note, L.B.C., M.D. stated that medical findings were consistent with a Becker's muscular dystrophy, X-linked disorder as the Veteran's most likely diagnosis.  

An October 2002 Baylor College of Medicine medical record notes that the Veteran's initial symptoms began in the early 1990s with complaints of frequent falling, left knee pain, bilateral proximal muscle cramping, and some proximal muscle weakness greater than distal muscle weakness.  The assessment was that the Veteran had a history of a progressive, proximal lower extremity muscle weakness and that the Veteran was diagnosed with Becker's muscular dystrophy in 1992 by EMG only.  

A May 2006 VA muscles examination report reflects that the Veteran was diagnosed with active and chronic myopathy with neurogenic moderate atrophy.  The VA examiner opined that the Veteran had preexisting bilateral ankle surgery at age three, suggesting a preexisting condition.  He furthered that the Veteran has had no significant aggravation of the condition while in service other than what would have developed otherwise and symptoms reported from increased activity related. 

In a November 2005 letter, Dr. E.P.S. stated that the Veteran carries a diagnosis of possible Becker's muscular dystrophy and that his presentation was consistent with a limb girdle muscular dystrophy.  She stated that the Veteran's past medical history is significant for onset of his progressive weakness, exercise intolerance, and an inability to walk long distances while undergoing basic training in the Navy.  She opined that the Veteran's symptoms were brought on by intense physical exertion and training related to the Veteran's activities in service.  She furthered that the Veteran has a muscular dystrophy which was not caused by his basic training activity, but the physical activity of basic training brought out his disease related problems which have since progressed.  

In an April 2006 letter, Dr. M.Y.P. noted that the Veteran had undergone extensive evaluation, which led to the possible diagnosis of Becker's muscular dystrophy versus limb girdle muscular dystrophy.  The Veteran recalled having cramps at an early age; however, it was not until he entered the military service and was at boot camp that he began exhibiting the symptoms consistent with muscular dystrophy.  The Veteran described exhibiting cramps at the time he was running as well as having difficulty keeping up with his peers.  Dr. M.Y.P. opined that the Veteran had muscular dystrophy at birth and it was only after he was exposed to severe exertional activity that the disease began to progress.

In a June 2008 VA medical opinion, the VA examiner noted that private medical records associated with the claims file reflect that the Veteran gave a history of first having symptoms in 1992 when his knee gave out.  He was diagnosed with Becker's muscular dystrophy (BMD) in 1994.  The VA examiner stated that Becker muscular dystrophy is an X-linked inherited disorder.  Patients with BMD typically present with proximal weakness beginning in adolescence or young adulthood.  The VA examiner opined that the Veteran's muscular dystrophy was not due to service and that his in-service findings were not an indication of early onset of pathology.  The service medical records indicate problems with the lower legs related to the Veteran's previous Achilles surgery.  The medical record indicates that the Veteran's first symptoms of muscular dystrophy was proximal muscle weakness, which is not noted in the service medical records.  The examiner opined that the Veteran's muscular dystrophy was as likely as not aggravated by exercise while on active duty, but the amount of aggravation cannot be quantified without resort to speculation.  The VA examiner furthered that the effect would likely be small to minimal, given the natural course of the disease, the lag in time between exercise on active duty and when the Veteran first had symptoms, and the amount of activity the Veteran engaged in after his discharge from active duty.  

In June 2011, the Board obtained an independent medical opinion from the Interim Chairman for the Department of Neurology, R. N. S., M.D.  When asked whether the Veteran's pre-enlistment bilateral Achilles tendon surgery was indicative of muscular dystrophy, and as such, his currently diagnosed Becker's muscular dystrophy pre-existed surgery, Dr. S. opined that the Veteran's primary problem, a type of muscular dystrophy, was more likely than not present when the Veteran entered the Navy.  He discussed the Veteran's surgery on his ankles at the age of three, and that in light of his more recent medical records, one could presume that the surgery was performed because of tight heel cords.  This condition often occurs with various types of childhood muscular dystrophies.  If that was the case, age three is somewhat early for initial presentation of Becker's muscular dystrophy, but other dystrophic processes could have resulted in a similar condition leading to this type of surgery.  He noted that after enlistment/induction into the U.S. Navy, the Veteran had difficulty in running which was explained on the basis of previous surgery on his Achilles tendons.  In retrospect, the difficulty in running was more likely than not related to progression of the Veteran's primary muscle disease rather than to his previous ankle surgery.

Dr. S. furthered that the Veteran's muscular dystrophy was more likely than not present when the Veteran entered the Navy.  It is certainly conceivable that running and other vigorous physical activity aggravated his clinical condition.  It is not know what his level of activity had been prior to his military service, although a later report states that he "was never a good runner as a child, ran on his heels, but was otherwise fine until" basis training.  While this activity may have aggravated his neuromuscular problems, it is very unlikely that this physical activity caused significant progression of the primary neuromuscular disorder.  Muscular dystrophy is a progressive disorder, and would have been only temporarily affected by such physical activity.  

Dr. S. concluded that the evidence indicated that the Veteran had a neuromuscular disorder that existed prior to his military service.  His in-service symptoms and medical findings were more likely than not related to his muscular dystrophy and not to prior surgery on his ankles.  He speculated that the Achilles tendon surgery was the earliest evidence that a neuromuscular process was present in the Veteran.  The earliest historical evidence mentioned in the medical record of a neuromuscular disease occurred in 1992 when he was told that there was evidence that he had Becker's muscular dystrophy.  Subsequent neuromuscular evaluations have shown that the Veteran has some type of dystrophic process such as Becker's muscular dystrophy or inclusion body myopathy.  The best evidence for this is on reports of the muscle biopsy as well as the clinical examinations at Baylor Medical Center, the Muscular Dystrophy Association clinic in Houston, Texas, and Methodist Neurological Institute.  Dr. S. Stated that his opinions are based on his best judgment following review of records provided to me by the Veterans' Administration.  He noted that he had not examined the Veteran.  He furthered that he is certified in Neurology by the American Board of Psychiatry and Neurology with a subspecialty in certification in neuromuscular medicine.  

The Board finds that based on a thorough review of the record, the preponderance of the evidence is against the claim on appeal.

The Board recognizes that the January 1988 enlistment examination is negative for physical findings of a neuromuscular disorder.  However, the Veteran reported leg cramps after prolonged running with no problems and having had surgery to lengthen his calcaneus (Achilles) tendons at age five. As no neuromuscular disorder was noted upon enlistment, the Veteran is entitled to a presumption of soundness at service entrance.  However, a Medical Board Report shows that the Veteran was status post Achilles tendon surgery, prior to enlistment, and that he had symptoms related to increased activity.  In addition, VA medical opinions and the June 2011 medical opinion from Dr. S. medically conclude that the Veteran's muscular dystrophy pre-existed service.  Thus, the Board finds that there is clear and unmistakable evidence that the Veteran's muscular dystrophy existed prior to his entry into service.

The Board must now consider whether his pre-existing muscular dystrophy was aggravated by service and, if so, whether the current disability is causally related to such aggravation.

In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

In this case, there is clear and unmistakable evidence of no increase in the severity of the Veteran's pre-existing muscular dystrophy, instead service treatment records merely show the natural progression of the pre-service condition.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The Board finds that the evidence of record clearly and unmistakably does not indicate that the Veteran's pre-existing muscular dystrophy increased in severity during, or due, to service or the activity therein.  

The Board finds that Dr. E.P.S.'s opinion that the Veteran's symptoms were brought on by intense physical exertion and training related to the Veteran's activities in service and that the physical activity of basic training brought out his disease related problems which have since progressed and Dr. M.Y.P.'s opinion that the Veteran had muscular dystrophy at birth and it was only after he was exposed to severe exertional activity that the disease began to progress, merely supports a finding that physical activity during the Veteran's service, at most, exacerbated his symptoms.
However, this does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  Pertinent to this discussion, is that neither Dr. E.P.S. nor Dr. M.Y.P. opined that the Veteran's muscular dystrophy was permanently increased in disability beyond its natural progress as a result of physical activity during service. 

While the medical evidence shows that the physical activity in service likely aggravated the Veteran's neuromuscular problems, as provided by the June 2008 VA examiner and Dr. S, it is very unlikely that such physical activity caused significant progression of the primary neuromuscular disorder.  As explained by Dr. S., muscular dystrophy is a progressive disorder and would have been only temporarily affected by such physical activity.  Such explanation is consistent with the June 2008 VA examiner's discussion that the effect of the exercise in service would likely be small to minimal, given the natural course of the disease, the lag in time between exercise on active duty and when the Veteran first had symptoms, and the amount of activity the Veteran engaged in after his discharge from active duty.  Such conclusion is also supported by the May 2006 VA muscles examiner's opinion that the Veteran has had no significant aggravation of the condition while in service other than what would have developed otherwise.  

The Board assigns great probative value to Dr. S's June 2011 medical opinions as they were based on a thorough and detailed examination of the claims file and he supported his opinions with a detailed rationale and explanation.  Moreover, Dr. S. is the only medical examiner to differentiate between the fact that while the Veteran's pre-existing muscular dystrophy might have been aggravated by physical activity during service, such did not result in a permanent worsening of the underlying condition, instead it would have been a temporary affect.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). Thus, the Veteran's muscular dystrophy was clearly and unmistakably not aggravated beyond its normal progression therein.  

The Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of whether pre-existing muscular dystrophy was aggravated in service beyond its normal progression requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Consequently, his statements do not constitute competent medical evidence in support of his claim.

Under these circumstances, the Board finds that the claim for service connection for muscular dystrophy must be denied.  In reaching the conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as no competent and probative evidence supports the claim for service connection that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for muscular dystrophy is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


